Case 2:19-cv-01964-DMG-RAO Document 50 Filed 09/08/20 Page 1 of 1 Page ID #:291



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 19-1964-DMG (RAOx)                                    Date     September 8, 2020

  Title Santa Maria City Firefighters Union, IAFF Local 2020, et al. v. City          Page     1 of 1
        of Santa Maria, et al.


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                              NOT REPORTED
               Deputy Clerk                                            Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            NONE PRESENT                                              NONE PRESENT

  Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
               PARTIES

         On March 20, 2020, the Court set a Scheduling Conference. [Doc. # 44.] As required by
  the Court's March 20, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
  required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

          IT IS HEREBY ORDERED that Plaintiffs show cause in writing no later thanSeptember
  15, 2020, why sanctions should not be imposed for their failure to cooperate and participate with
  opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
  The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
  Failure to timely respond to this Order to Show Cause will result in the dismissal of this
  action for lack of prosecution.

         The scheduling conference on September 11, 2020 is hereby VACATED and will be
  rescheduled if necessary.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
